Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

WILLIAM S. FRANKEL, IV                              GREGORY F. ZOELLER
Wilkinson, Goeller, Modesitt,                       Attorney General of Indiana
Wilkinson & Drummy, LLP
Terre Haute, Indiana                                RYAN D. JOHANNINGSMEIER
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana


                                                                                  FILED
                                                                             Dec 27 2012, 9:43 am

                               IN THE                                                CLERK
                     COURT OF APPEALS OF INDIANA                                   of the supreme court,
                                                                                   court of appeals and
                                                                                          tax court




ROBERT J. PEARSON,                                  )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )       No. 84A04-1204-CR-221
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                      APPEAL FROM THE VIGO SUPERIOR COURT
                             The Honorable David R. Bolk, Judge
                  Cause Nos. 84D03-1007-FB-2427 and 84D03-1008-FC-2744



                                        December 27, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


CRONE, Judge
                                             Case Summary

        Robert J. Pearson appeals the trial court’s revocation of his probation. The sole issue

presented for our review is whether the trial court abused its discretion when it revoked

Pearson’s probation and ordered him to execute the balance of his suspended sentence.

Finding no abuse of discretion, we affirm.

                                   Facts and Procedural History

        On February 3, 2011, Pearson pled guilty to class C felony battery resulting in serious

bodily injury in cause number 84D03-1008-FC-2744. On July 26, 2011, the trial court

sentenced Pearson to a two-year suspended sentence to be served consecutively to Pearson’s

two-year suspended sentence entered on his conviction for class B felony battery by means of

a deadly weapon in cause number 84D03-1007-FB-2427.1 Pearson’s suspended sentences

were ordered to be served on probation.

        On November 1, 2011, Pearson tested positive for marijuana following a urinalysis

conducted by Vigo County Community Corrections. Then, on November 5, 2011, Terre

Haute Police Officer Rob Pitts observed a vehicle driven by Pearson speeding and changing

lanes without signaling. As Officer Pitts and another officer initiated a traffic stop of the

vehicle, the other officer saw Pearson put something into his pants pocket. Officer Pitts had

Pearson exit the vehicle and conducted a pat-down search. Inside Pearson’s pocket, officers

found small baggies of a “rock-like” substance that later field tested positive for cocaine. Tr.


        1
          We note that although the revocation of probation applies to Pearson’s sentences on two convictions,
Pearson failed to include in his appendix the chronological case summary from cause number 84D03-1007-FB-
2427.


                                                      2
at 3. Officer Pitts also discovered that Pearson had never been licensed to operate a vehicle

in Indiana. The officers arrested Pearson. During a subsequent inventory search of the

vehicle, officers found a .22 caliber handgun “right under the very front of the driver’s seat.”

Id. at 4.

       On November 10, 2011, the State filed a notice of probation violation alleging that

Pearson had violated the terms of his probation, first by testing positive for marijuana and

second by being arrested on a new offense. Following an evidentiary hearing, on March 29,

2012, the trial court entered its order revoking Pearson’s probation. The trial court ordered

Pearson to serve the remainder of his previously suspended sentences, resulting in

consecutive executed sentences of two years for his class B felony conviction and nine

months and twenty-seven days for his class C felony conviction. This appeal ensued.

                                  Discussion and Decision

       Probation revocation is a two-step process. Alford v. State, 965 N.E.2d 133, 134 (Ind.

Ct. App. 2012), trans. denied. First, the trial court must make a factual determination that a

violation of a condition of probation has occurred. Id. The second step of the inquiry is a

determination as to whether the violation warrants revocation. Id. It is well settled that

violation of a single condition of probation is sufficient to revoke probation. Wilson v. State,

708 N.E.2d 32, 34 (Ind. Ct. App. 1999). Upon revoking probation, the trial court may

impose one of several statutory sanctions, including ordering the defendant to execute all or

part of the sentence that was suspended at the time of initial sentencing. See Ind. Code § 35-

38-2-3(h). We review a trial court’s sentencing decisions for probation violations for an


                                               3
abuse of discretion. Alford, 965 N.E.2d at 124. An abuse of discretion occurs when the

decision is clearly against the logic and effect of the facts and circumstances before the court.

Id.

       Pearson admits that he violated the conditions of his probation. He challenges only

the trial court’s decision to revoke his probation and order him to execute his suspended

sentence. The record indicates that Pearson not only used marijuana, but he was also found

in possession of a dangerous firearm and narcotics a few months after being placed on

probation. This is especially egregious in light of the fact that he was serving probation for

two violent felonies. Accordingly, we cannot say that the trial court’s decision to revoke

Pearson’s probation and order him to execute the balance of his previously suspended

sentences is clearly against the logic and effect of the facts and circumstances before the

court. The trial court did not abuse its discretion.

       Affirmed.

KIRSCH, J., and MATHIAS, J., concur.




                                               4